El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
*420Se solicita la reconsideración de la sentencia que dictó' esta corte en este caso el 26 de julio último porque aunque se llegara a la conclusión de que la corte municipal tenía jurisdicción para actuar en un pleito sobre reivindicación de “una franja de terreno de nueve metros cuadrados con treinta y cinco céntimos,” siempre resultaría que actuó sin jurisdicción por razón de la cuantía. En la demanda la cuantía se alegó así:
“Que 1a. descrita parcela, como antes se ha dicho, forma parte de la finca principal propiedad del demandante y tiene un valor no menor de cien dollars ($100.00).”
Según los autos elevados a virtud del certiorari, en la corte municipal se formuló la excepción de que la demanda no aducía hechos suficientes para constituir una buena causa de acción, sin expresarse por qué, como es la práctica acep-tada. Después de la excepción sólo aparece la resolución de la corte declarándola sin lugar, la contestación — en la que no se levanta cuestión alguna relativa a la cuantía — y la sentencia declarando la demanda sin lugar después de prac-ticada la evidencia, por entender la corte que el demandante no había probado su derecho a reivindicar la franja de terreno de que se trata.
Apeló el demandante para ante la corte de distrito y señalado el juicio de nuevo presentó “oralmente contra la-demanda la excepción de falta de jurisdicción, porque la acción que se ejercita es una reivindicatoría de bienes inmue-bles, sobre la cual no tenía jurisdicción original la corte municipal y, en su consecuencia, que tampoco esta corte la tiene para conocer en grado de apelación, citando el caso de Colón v. El Registrador, 38 D.P.R. 653”.
La corte de distrito declaró con lugar la excepción basán-dose especialmente en el caso invocado de Colón v. El Registrador, 38 D.P.R. 653, y en su consecuencia desestimó la demanda por falta de jurisdicción para conocer de ella y ordenó el archivo y sobreseimiento del caso.
*421Fue esa resolución de la corte de distrito la que esta Corte Suprema revisó y anuló en este procedimiento de certiorari por entender que las cortes municipales tienen jurisdicción para, conocer en acciones reivindicatorías siempre que la cuantía de la cosa reclamada no exceda de quinientos dólares.
Es cierto que al oponerse al auto de certiorari en esta Corte Suprema la parte demandada en el pleito levantó también la cuestión de la cuantía que abora renueva, y que esta corte dejó de considerarla en su opinión.
La corte se limitó a la cuestión que realmente motivó la solicitud de certiorari y dejó de tratar la otra porque aunque en verdad resulta defectuosamente alegada la cuantía por haberse usado la palabra “menor” en vez seguramente de la palabra “mayor,” — error que, atendidas todas las circuns-tancias que concurren en el caso, es aparente, — el defecto pudo quedar corregido en la corte municipal y puede corre-girse también en la de distrito a la que vuelven los autos a virtud de la resolución dictada en el recurso de certiorari.

Siendo ello así, la moción de reconsideración debe decla-rarse sin lugar.

El Juez Asociado Señor Wolf disintió.*